Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Examiner thanks Applicant for the clarification regarding the claim objection to claims 14-15 set forth in the non-final rejection dated 06/11/2021. Examiner has withdrawn the objection to claims 14-15 in light of Applicant’s remarks dated 11/11/2021 which states that claims 14-15 do not contain a minor grammatical error.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinn et al. (US20040038029, hereinafter referred to as Zinn), as evidenced by the definition of “calefaction” according to Academic Press (Academic Press Dictionary of Science and Technology, 4th ed., hereinafter referred to as the Academic Press Dictionary). 
Regarding Claim 1, Zinn discloses a method for preparing a composite material (see [0011] disclosing a porous ceramic fiber tile that is treated with a coating containing transition metal oxides) by a film-boiling chemical vapour infiltration (CVI) technique, which Examiner notes is equivalent to a calefaction process per Page 1, lines 5-8 of the instant specification (see [0011] disclosing a heat treatment).  The Academic Press Dictionary defines calefaction as the process of warming or the state of being warmed (see Page 1, line 4).  
	Zinn further discloses consisting of a matrix of at least one first oxide of at least one metal and/or at least one metalloid (see [0011] disclosing a tile is treated with a coating containing transition metal oxides by first creating a sol mixture of a silane based gelling agent and one or more transition metal precursors) reinforced by reinforcements comprising at least one second oxide of at least one metal and/or at least one metalloid (see [0014] disclosing that the tile material is composed of silica fibers and alumina fibers).
see [0016] disclosing that the tile is partially or completely submerged in the hot sol mixture) of the first oxide of at least one metal and/or at least one metalloid (see [0012] disclosing that the sol mixture is produced by mixing a tetra-alkoxy silane gelling agent and one or more transition metal oxide precursors); and heating said reinforcements and the liquid precursor compound so as to form the first oxide by thermal decomposition of said liquid precursor compound, and to deposit the first oxide thus formed around the reinforcements and between the reinforcements thus forming the matrix (see [0020] disclosing the mixed metal oxide precursors are converted to the metal oxide containing phase and intimate chemical bonding to the fibers is induced with an oxide heat treating step). 
Regarding Claim 2, Zinn discloses the method of Claim 1, wherein the first oxide of at least one metal and/or at least one metalloid is selected from SiO2 (See [0012] disclosing the tetra-alkoxy silane is preferably tetra-ethoxy silane (TEOS) or tetra-methoxy silane (TMOS)). Examiner notes that thermal decomposition of TMOS provides SiO2. 
Regarding Claim 3, Zinn discloses the method of Claim 1, wherein the second oxide of at least one metal and/or at least one metalloid is selected from the See [0014] disclosing the tile is composed of silica fibers and alumina fibers, alone or in combination). 
Regarding Claim 4, Zinn discloses the method of Claim 1 wherein the reinforcements are fibers (See [0014] disclosing the insulative material is composed of silica fibers and alumina fibers, alone or in combination). 
Regarding Claim 5, Zinn discloses the method of Claim 4, wherein the fibers form three-dimensional structures with long fibers (See [0010] disclosing the fibers have been formed into a tile or other porous body). 
Regarding Claim 6, Zinn discloses the method of Claim 1, wherein the liquid precursor compound has a boiling temperature of less than 300°C (See [0019] disclosing the byproducts and solvent are preferably removed by heating the tile for about 24 hours at about 250°F to 300°F). Examiner notes that 300°F is approximately 149°C. 
Regarding Claim 7, Zinn discloses the method of Claim 1, wherein the liquid precursor compound is chosen from all the liquid precursor compounds used in the sol-gel technique (See [0012] disclosing a sol mixture produced with a tetra-alkoxy silane gelling agent). 
Regarding Claim 8, Zinn discloses the method of Claim 1, wherein the liquid precursor compound is chosen from organometalloid compounds (See [0012] disclosing that the sol mixture is produced with a tetra-alkoxy silane gelling agent). 
Regarding Claim 9, Zinn discloses the method of Claim 8, wherein the organometalloid compounds are chosen from the alkoxides/alcoholates of metalloids (See [0012] disclosing that the sol mixture is produced with a tetra-alkoxy silane gelling agent). 
Regarding Claim 12, Zinn discloses the method of Claim 8, wherein the organometalloid compounds are chosen from organosilanes (See [0012] disclosing that the sol mixture is produced with a tetra-alkoxy silane gelling agent). 
Regarding Claim 13, Zinn discloses the method of Claim 12, wherein the organometalloid compounds are selected from tetra alkoxy silanes (See [0012] disclosing that the sol mixture is produced with a tetra-alkoxy silane gelling agent). 
Regarding Claim 14, Zinn discloses the method of Claim 1, wherein the reinforcements and the liquid precursor compound are heated at a temperature of 1500°F, which the Examiner notes is approximately 815°C, for a period of 20 minutes ([0063]), which the Examiner notes is within the claimed range of 700°C to 1200°C for a period of 5 to 120 minutes.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinn, as evidenced by the definition of “calefaction” according to Academic Press (Academic Press Dictionary of Science and Technology, 4th ed., hereinafter referred to as the Academic Press Dictionary) as applied to Claim 8 above. 
Regarding Claim 10, Zinn discloses the method of Claim 8, wherein the liquid precursor compounds can be an organometalloid compound such as a tetra-alkoxy silane ([0012]). Elsewhere, Zinn further discloses that the liquid precursor compounds possessing tetra-alkoxy silane also includes a transition metal oxide precursor in the sol-gel solution ([0012]). Zinn teaches that the transition metal oxide precursor can be any transition metal compound which is readily converted upon heating to its respective transition metal oxide ([0035]), such as but not limited to alkoxides ([0035]). The Examiner notes that metal alkoxides are organometallic compounds. Zinn teaches elsewhere that the fibers of the resulting tile were coated with Y and V ([0062]) and in another embodiment the fibers of the 
However, it would have been obvious to a person having ordinary skill in the arts before the effective filing date to select an organometallic compound such as an alkoxide comprising at least vanadium, cerium, or yttrium as taught by Zinn with a reasonable expectation of successfully converting the organometallic precursor upon heating to its respective metal oxide. Therefore, Claim 10 is obvious in view of Zinn. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinn, as evidenced by the definition of “calefaction” according to Academic Press (Academic Press Dictionary of Science and Technology, 4th ed., hereinafter referred to as the Academic Press Dictionary), as applied to Claim 8 above, and further in view of Sato et al. (US7714155, hereinafter referred to as Sato).
Regarding Claim 10, Zinn discloses the method of Claim 8, wherein the liquid precursor compounds can be an organometalloid compound such as a tetra-alkoxy silane ([0012]). Elsewhere, Zinn further discloses that the liquid precursor compounds possessing tetra-alkoxy silane also includes a transition metal oxide precursor in the sol-gel solution ([0012]). Zinn teaches that the transition metal 
	Sato is directed towards an alkoxide compound (see Col. 2, line 38) suitable as a precursor in thin film formation processes … such as CVD (see Col. 2, lines 39-41). Sato is further directed towards a process which includes vaporizing the material for thin film formation, introducing the resulting vapor containing the alkoxide compound onto a substrate, and causing the vapor to decompose and/or chemically react to form a thin film on the substrate (see Abstract). Examples of titanium precursors include tetra alkoxy titaniums (see Col. 8, lines 15-16). 
	However, it would have been obvious to a person having ordinary skill in the arts before the effective filing date to select a transition metal precursor for Zinn such as a tetra alkoxy titanium as a metal oxide precursor as taught by Sato for deposition onto a metal/metalloid oxide reinforcement followed by subsequent thermal decomposition as taught by Zinn with a reasonable chance of successfully depositing a titanium oxide film on the metal/metalloid reinforcement. Therefore, Claim 11 is obvious over Zinn in further view of Sato. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinn, as evidenced by the definition of “calefaction” according to Academic Press (Academic Press Dictionary of Science and Technology, 4th ed., hereinafter referred to as the Academic Press Dictionary), as applied to Claim 1 above, and further in view of Lopatin et al. (US20100261058, hereinafter referred to as Lopatin).
Regarding Claim 15, Zinn discloses the method of Claim 1, wherein the reinforcement and the liquid precursor compounds are heated (See [0063] disclosing that the solution was poured into an aluminum tray and a BRI tile … was placed inside the tray... the tile was ... then fired at 1500° F. for 20 minutes). Zinn does not disclose that the reinforcement and the liquid precursor compounds are heated by inductive heating or resistive heating. 
Lopatin is directed towards the formation of a composite material which includes metallized carbon nanotubes (see the Abstract) with a wet deposition technique including sol-gel (see [0079]). Lopatin teaches that the deposition technique uses inductive heating or resistive heating (see [0130] teaching that the heating elements may comprise lamps, resistive heating elements, induction coils, or other suitable means for heating the host substrate). 
However, it would have been obvious to a person having ordinary skill in the arts before the effective filing date of the instant application to heat the liquid .
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that the process of Zinn is not a film-boiling CVI process, therefore, Zinn should not be applied as art against claim 1. It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and here the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In claim 1, the intended use of the member being for a plasma processing apparatus is not given patentable weight. In the instant case, the phrase “a film-boiling chemical vapour infiltration (CVI) technique” appears in the preamble of claim 1. Claim 1 directed to a method claim, the method steps are below: 

Heating said reinforcements and the liquid precursor compound, so as to form the first oxide by thermal decomposition of said liquid precursor compound, and to deposit the first oxide this formed around the reinforcements and between the reinforcements thus forming the matrix.”
These method steps do not depend on the preamble for completeness, they are able to stand alone. Therefore, the “film-boiling CVI process” recitation in the preamble is not giving patentable weight. 
Because the process disclosed by Zinn reads on the process steps within the body of claim 1 under the broadest reasonable interpretation standard (see MPEP at 2111), Zinn is appropriately applied as prior art against claim 1 of the instant application. However, assuming arguendo that the “film-boiling CVI process” recitation in the preamble is given patentable weight, that does not mean that it imports all limitations from the specification involving the process into claim 1 by mere recitation of the title of the process. The “film-boiling CVI process” is described in page 1 lines 5-8 of the instant specification as being a calefaction process, which is a warming process as shown via the definition of calefaction above. Again, one must look to the method steps in the body of claim 1 to determine the steps of the film-boiling CVI process, not the specification. The 
 Applicant further argues that the film-boiling CVI technique of the instant application is different from the technique in Zinn because, in the instant application, a vapor film is created when the hot part is brought into contact with a liquid, the boiling point of which is less than the temperature of the part. It is noted that the features upon which applicant relies (i.e., a vapor film is created when the hot part is brought into contact with a liquid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
However, even arguing arguendo that the claim contained this limitation, the process disclosed by Zinn also creates a vapor film when the hot part is brought into contact with the liquid because the liquid in Zinn contains water (see Zinn at Claim 19) and the part is heated to above the boiling point of water (see Zinn at claim 21, disclosing the heating temperature is from 200-500°F), therefore when the hot part touched the solution containing water, a vapor would form on the surface of the hot part. 

Applicant argues that Zinn discloses a sol mixture, and that the instant application is directed towards one liquid precursor that is intrinsically liquid as a pure compound. It is noted that the features upon which applicant relies (i.e., the instant application is directed towards one liquid precursor that is intrinsically liquid as a pure compound) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this is not a convincing argument. 
Furthermore, Claim 1 recites “the method comprising” (see MPEP 2111.03(I) The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843). 
Applicant further argues that in Zinn, a vapor film of the precursor is not formed, however, this is not claimed within the body of claim 1. It is noted that the features upon which applicant relies (i.e., a vapor film of the precursor is not formed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Because a vapor formation step is not claimed, this cannot distinguish claim 1 from Zinn as applied. 
In order to most clearly distinguish the instantly claimed invention from Zinn, Applicant could amend claim 1 so that the method steps reflect some of the specifics of the film-boiling CVI process disclosed in the specification in order to overcome Zinn as applied art. For example, amending claim 1 to recite “the method consisting of, in the following order: disposing the reinforcements in a . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAMERON K MILLER/Examiner, Art Unit 1731